DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “PL2” has been used to designate both AND gates in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: EN (in the description of Fig.3 on pages 11-12) and PL3 (also in the description of Fig.3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is not clear what is meant by “at least one interrupt signal likely to emanate from at least one item” on lines 5-6. What does “likely to emanate from” mean?
Claims 2-11 are rejected because they depend on claim 1.
Claim 2 is also rejected because it is not clear what is meant by “interrupt signals respectively likely to emanate from” on line 2; and “in a presence of one at least of the plurality of interrupt signals” on lines 4-5.
Claim 6 is rejected based on lack of positive antecedent basis of “the interrupt signal” on lines 6 and 8 as there are a number of different interrupt signals recited throughout the claims.
Claim 11 is rejected because it is not clear what is meant by “,;” on line 3.
Claim 12 is rejected because it is not clear what is meant by “is configured to deliver the corresponding output interrupt signal up receipt of the controller clock signal” on lines 7-8.
Claims 13-16 are rejected because they depend on claim 12.
Claim 13 is rejected because it is not clear what is meant by “receiving of a plurality of interrupt signals and an automatically generating the controller clock signal in presence of at least one of the plurality of interrupt signals.”
Claim 15 is rejected based on lack of positive antecedent basis of “the interrupt signal” on the last line because multiple interrupt signals were previously recited.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 17, the prior art does not show the limitations of “a gating control circuit having a first input, a second input configured to be coupled to an output of an interrupt controller, and an output configured to be coupled to an input of the interrupt controller, the gating control circuit configured to assert a gating control signal upon ST-19-GR2-0793USot-19-receipt of an asserted input interrupt signal at the first input, and to de-assert the gating control signal upon receipt of an asserted output interrupt signal at the second input”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show interrupt controller logic circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186